                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


    ANNE PATRICIA MULLIGAN,
                          Plaintiff,
       vs.
                                                 Case No. 3:21-cv-00154-TMB
    MUNICIPALITY OF ANCHORAGE, et
    al.,

                          Defendants.


                                 ORDER of DISMISSAL

         Anne P. Mulligan, has filed a Civil Rights Complaint under 42 U.S.C. § 1983,

representing herself, an Application to Waive the Filing Fee, and a Motion for

Appointment of Counsel. 1 Ms. Mulligan later filed a Motion to add Mayor Dave

Bronson as a defendant, a summons for Dave Bronson, and a Motion to Add 16

Photos as exhibits to the Complaint, which she says show excessive force by

Officers Roberts and Fletcher, on April 16-17, 2017. 2

         As Defendants, Ms. Mulligan names the Municipality of Anchorage, Mayor’s

Office, Mayor Quinn Davidson; Sharon E. Lane, Executive Assistant to the Mayor;

Anchorage Police Department (APD) Chief of Police, Justin Doll; Ken McCoy,

Acting APD Chief of Police; several APD officers; Sergeant Denielle Hrovat; and

Rev. Dr. William Greene, Chair of the Anchorage Community Police Relations


1   Dockets 1, 3, 4.
2   Docket 6, 7, 8.



             Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 1 of 13
Task Force, 3 several of whom have dates after their names between 2016 and

2018. 4

         Ms. Mulligan, who has a history of bipolar disorder, 5 has taken what is known

as a “kitchen sink” or “shotgun” approach 6 in her Complaint plus 117 pages of




3See Docket 1-16 at 2 (7/24/17 letter to Ms. Mulligan from Rev. Greene, Chair of the
Anchorage Community Police Relations Task Force.
4   Docket 1 at 1-2.
5See Docket 1-2 at 2-3 (Johnna Kohl, MD’s 11/23/16 Progress Note for Anna P. Mulligan,
stating that Ms. Mulligan has bipolar disorder, but was not taking her medication, and was
“discharged with [a] police escort to [the] psychiatric emergency room due to unstable
bipolar disorder with psychotic features.”); Docket 1-3 at 2 (L. Kim Abts, M.D.’s 11/24/16
provider notes, stating that Ms. Mulligan was given additional medication to “help [her]
sleep, and help prevent exacerbation of [her] Bipolar symptoms.”); Docket 1-12 at 2, 4
(Providence Alaska 4/20/17 ER notes, stating that Anne Mulligan has “a history of bipolar
disorder not on medications …” She “was diagnosed with bipolar disorder in 2001.” Id.
at 5); Docket 1-18 at 5; Docket 1-21;
6  See, e.g., Glenn v. First Nat. Bank in Grand Junction, 868 F.2d 368, 371 (10th Cir. 1989)
(“The trial judge described Appellants’ method of pleading as ‘shotgun’ pleading and
stated that he was not going to do Appellants’ work for them to connect assertions with
elements of all sections of the RICO law…. Plaintiffs are required to assert, in good faith
and subject to Rule 11, Fed.R.Civ.P. the RICO subsection or subsections on which they
rely and support each claim with allegations of fact.”); Fawley v. Lujan-Grisham, 2021 WL
1176488, *1 (D. N.M. March 29, 2021) (slip op) (“The Letter-Complaint is a quintessential
‘kitchen-sink’ or ‘shotgun’ filing, which ‘brings every conceivable claim against every
conceivable defendant.’”) (citation omitted); Hesed-El v. Aldridgem Pite, LLP, CV 119-
162, 2020 WL 3163645, *10 (S.D. Augusta, Georgia June 12, 2020) (slip op) (“Plaintiff
waited until after Defendants expended resources fully briefing their motions to dismiss
Plaintiff’s shotgun pleading before moving to amend. Plaintiff continues to advance
frivolous theories in the proposed third amended complaint, and therefore, the Court finds
Plaintiff’s attempt to amend again is in bad faith.”); Gurman v. Metro Housing and
Redevelopment Authority, 884 F.Supp.2d 895, 899 (D. Minn. 2012) (“Rather than
litigating this handful of viable claims, however, plaintiffs[ ] … brought not one, not two,
but three kitchen-sink complaints, in which it asserted literally hundreds of claims against
defendants, almost all of which were frivolous.”).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 2 of 13
           Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 2 of 13
exhibits, pertaining to events beginning in 2016. 7                 Ms. Mulligan seeks

“$200,000,000.00 million dollars in financial restitution from the Defendant(s),” for

alleged “injuries she … sustained from the premeditated hate crime that occurred

in April of 2017,” in which she claims that her “upper body’s left side [was]

permanently damaged.” 8

                                    Allegations and History

         The Court takes judicial notice 9 that Ms. Mulligan has filed several cases in

this Court which involve most of the same facts she asserts against the officers in

the current case. 10 And both state and federal cases filed in 2019 and 2020 involve

factual assertions against Dr. Kohl, 11 who is discussed in the current Complaint:

         Dr. Kohl abused and had illegally invoked Alaska Statute Title 47
         knowing that a preauthorization from [Ms. Mulligan’s] cancelled health
7   Docket 1; Dockets 1-1 – 1-23.
8 Docket 1 at 9; but see Docket 1-9 at 16 (4/17/17 hospital report, finding “[m]ild
tenderness to anterior shoulder … Full ROM at shoulder, elbow, wrist …”).
9
  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact. . ..” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records . . . from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n.2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.
10 See, e.g., Mulligan v. Municipality of Anchorage, APD, 3:19-cv-00119-RRB; Mulligan
v. Regional Hospital, 3:19-cv-00118-RRB; Mulligan v. APD, Municipality of Anchorage,
3:19-cv-112-RRB; Mulligan v. APD, Municipality of Anchorage, 3:19-cv-111-RRB;
Mulligan v. Nelson, 3:19-cv-00109-RRB.
11 Mulligan v. Kohl, 3:20-00070-JMK; Mulligan v. HMS Host Corporation/International, et
al., 3:20-cv-00027-JMK; see also Anne P. Mulligan v. Dr. Johnna Kohl, Alaska Superior
Court Case No. 3AN-19-07537CI.

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 3 of 13
          Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 3 of 13
         insurance carrier … was not required for a 24-hour psychiatric
         observation at Providence Psychiatric Ward…. The erratic behavior
         of … Dr. Kohl and APD’s female officer enabled … Dr. Kohl to extend
         [her] visit on 11/23/2016 in which Dr. Kohl illegally billed [her]
         cancelled health insurance carrier … On December 15, 2016, Dr. Kohl
         illegally received a check from Blue Cross Blue Shield in the amount
         of $603.52.” 12

         Ms. Mulligan’s state case against Dr. Kohl is now on appeal to the Alaska

Supreme Court, where it is ripe for decision. 13 And although Ms. Mulligan asserts

facts against Dr. Kohl in the current case, she is not a Defendant in this case.

         Ms. Mulligan asserts that she was the victim of a premeditated hate crime

by APD officers in April of 2017. 14 She previously made similar claims in this

Court, 15 as well as in the state court, where she currently has appeals pending in



12   Docket 1 at 3-4.
13 Anne P. Mulligan v. Dr. Johnna Kohl, 3AN-19-07537CI (Order Granting Dismissal with
Prejudice,     9/3/20);    https://appellate-records.courts.alaska.gov/CMSPublic/Search,
Alaska Supreme Court Case No. S-17901 (appeal filed 10/2/20, ripe for decision)
https://records.courts.alaska.gov/eaccess/searchresults (last visited August 13, 2021).
14 Docket 1; see also Docket 1-1 (Nov. 2020 emails between Ms. Mulligan and the
Anchorage Mayor’s Office); Docket 1-7 (Officer Roberts’s narrative of 4/16/17 incident);
Docket 1-8 (Police Report & Officer Fletcher’s narrative of 4/16/17 incident); Docket 1-9
(Alaska Regional Hospital’s ER record for Anne Mulligan, 4/17/17, including note stating:
“Legal intervention involving manhandling, law enforcement official injured, initial
encounter.” Id. at 12); Docket 1-10 (4/17/17 Incident Report filed by Anne Mulligan with
Anchorage Community Police Relations Task Force); Docket 1-11 (4/19/17 Alaska
Regional Hospital, complaint of shoulder pain stemming from 4/17 arrest; RN note:
“Patient upon discharge reported that she was being sexually assault[ed] at work and with
apd. Patient request an apd investigator.” Id. at 9); Docket 1-12 (4/20/17 Providence
Alaska Medical Center provider notes re ER visit for “left sided breast bruising and pain.
She is somewhat rambling in speech and is focused on APD’s rough treatment, lack of
[M]iranda rights, and being persecuted.” Id. at 2);
15See, e.g., Anne P. Mulligan v. APD, et al., 3:19-cv-00119-RRB, Docket 8 at 1-2
(Screening Order, explaining that Ms. Mulligan brought a claim for relief against a
3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 4 of 13
           Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 4 of 13
the Supreme Court for the State of Alaska against the MOA and APD. 16 Although

she describes additional incidences of alleged wrongdoing by APD from April 2017

through July 2018, Ms. Mulligan requests relief for the “injuries that she …

sustained from the premeditated hate crime that occurred in April of 2017.” 17

         In 2020, Ms. Mulligan contacted the Mayor’s Office regarding APD’s

behavior in April 2017, requesting that the officers involved be arrested, and was

disappointed with the response she received. 18 Ms. Mulligan asserts that she

“feels that [she] is being discriminated against [by] Mayor Austin Quinn Davidson

and Sharon lane [because she] is a straight white female,” and that “her

constitutional rights as a straight white female were violated. 19 In her motion to

add Anchorage Mayor Bronson as a defendant, she asserts that the current




“white male APD officer” for cruel and unusual punishment, repeating claims she
made in Mulligan v. Regional Hospital, 3:19-cv-00118-RRB, which had already
been addressed by the Court); Mulligan v. APD, Municipality of Anchorage, 3:19-cv-
112-RRB; Mulligan v. APD, Municipality of Anchorage, 3:19-cv-111-RRB; Mulligan v.
Nelson, 3:19-cv-00109-RRB.
16Anne P. Mulligan v. Municipality of Anchorage, S-17665 (“Draft Circulating”) (Superior
Court Case No. 3AN-19-05296CI); Anne P. Mulligan v. Municipality of Anchorage/APD,
S-17635 (“Draft Circulating”) (Superior Court Case No. 3AN-19-08157CI).
17   Docket 1 at 4-8.
18   Docket 1-1.
19   Docket 1 at 10.

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 5 of 13
           Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 5 of 13
[straight white] mayor failed to respond to her email regarding the 2017 incident at

all. 20

                                      Screening Requirements

          Federal law requires a court to conduct an initial screening of a civil

complaint filed by a plaintiff who seeks to waive prepayment of the filing fee. In

this screening, the Court shall dismiss the case if it determines that the action--

                 (i)     is frivolous or malicious;

                 (ii)    fails to state a claim on which relief may be
                         granted; or

                 (iii)   seeks monetary relief against a defendant who is
                         immune from such relief. 21

          To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 22 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 23 Before a court may dismiss any portion



20   Docket 6.
21   28 U.S.C. § 1915(e)(2)(B).
22 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
23 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773
F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 6 of 13
           Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 6 of 13
of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend, unless amendment would be futile. 24

                                             Discussion

       Ms. Mulligan continues to bring claims and make assertions about

incidences that occurred over four years ago, which she has already had

opportunities to litigate. Her one new claim in this case involves the response of

the Mayor’s Office to her emails requesting that the officers involved in the 2017

event be arrested. However, courts have already reviewed her claims involving

those officers. Thus, this case must be dismissed.

       I.       Res Judicata

       Because this Court is not a court of appeals for state court decisions, the

Court may not decide a formerly litigated state case. 25 The proper court to obtain




24See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
25 See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (The
Rooker-Feldman doctrine bars “cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review … of those judgments”); Rooker v. Fidelity
Trust Co., 263 U.S. 413, 416 (1923) (“The jurisdiction possessed by the District Courts is
strictly original.”); D.C. Ct. of Apps. v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United
States District Court has no authority to review final judgments of a state court in judicial
proceedings.”).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 7 of 13
            Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 7 of 13
review of a final decision of a state’s highest court is the United States Supreme

Court. 26

         Further, a litigant “cannot avoid the bar of res judicata merely by alleging

conduct by the defendant not alleged in his prior action[s] or by pleading a new

legal theory.” 27 Thus, permitting Ms. Mulligan to file an amended pleading would

be futile. As explained by the Supreme Court, res judicata “is not based solely on

the defendant’s interest in avoiding the burdens of twice defending a suit, but is

also based on the avoidance of unnecessary judicial waste.” 28

         Ms. Mulligan previously brought claims involving the April 17, 2017 incident

against APD officers in Mulligan v. APD, 3:19-cv-00111-RRB and in Mulligan v.

APD, 3:19-cv-00112-RRB, which were dismissed without prejudice to continuing

to litigate the claims in Mulligan v. Nelson, 3:19-cv-00109-RRB, also asserting

claims against APD officers involved in the April 17, 2017 incident. 29 As in the




26 28 U.S.C. § 1257; see also Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (“[A]
federal district court does not have subject matter jurisdiction to hear a direct appeal from
the final judgment of a state court. The United States Supreme Court is the only federal
court with jurisdiction to hear such an appeal.”).
27   McClain v. Apodaca, 793 F.2d 1031, 1034 (9th Cir. 1986).
28   Arizona v. California, 530 U.S. 392, 412 (2000) (citation omitted).
29 Mulligan v. APD, 3:19-cv-00112-RRB, Docket 8 (6/12/19 Order of Dismissal); Mulligan
v. APD, 3:19-cv-00111-RRB, Docket 9 (6/12/19 Order of Dismissal).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 8 of 13
            Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 8 of 13
current case, she previously alleged that the officers handcuffed her and injured

her left shoulder and upper body. 30

         Ms. Mulligan followed up with yet another case against APD and one of its

officers in 2019, in which the Court required her to explain “whether any of the

state court cases she has filed involve any of the facts alleged or defendants listed

in this current federal case. She must include copies of the complaints she filed in

Alaska Superior Court cases 3AN-19-05296CI and 3AN-19-05297CI, and any

other cases involving similar defendants and/or the incidents alleged in this federal

case.” 31 When Ms. Mulligan failed to respond, the Court dismissed the case. 32

         II.    Frivolous Claims - Warning

         Frivolousness may include not only allegations that “lack an arguable basis

in either law or in fact,” but allegations that are clearly “fanciful,” “baseless,”

“fantastic,” or “delusional.” 33 In addition, the Ninth Circuit has held that a complaint




30Mulligan v. Nelson, 3:19-cv-00109-RRB, Docket 1 at 4, 5 (Claims 2 and 3); see also
Docket 9 (7/25/19 Order of Dismissal).
31   Mulligan v. APD, 3:19-cv-00119-RRB, Docket 8 at 10 (Screening Order).
32   Id., Dockets 9, 10 (7/25/19 Order of Dismissal and Judgment).
33 Denton v. Hernandez, 504 U.S. 25, 31-33 (1992) (quoting Neitzke v. Williams, 490 U.S.
319, 325-28 (1989)); see also Taylor v. State, 215 F.3d 1337 (Table), 2000 WL 675984,
at *1 (10th Cir. 2000) (unpublished) (“On appeal, Taylor asks ‘[w]hether the Constitutions
of the United States of America, State of Wyoming and Laws have been suspended,’ and
if they have not been suspended, whether we are ‘under MARTIAL LAW.’ … Our
independent review of Taylor’s complaint readily confirms that it fails to state a claim and
is patently frivolous.”).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 9 of 13
           Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 9 of 13
may be dismissed when it “merely repeats pending or previously litigated claims.”34

Ms. Mulligan has already had an opportunity to litigate these claims. This case is,

therefore, frivolous.

         Ms. Mulligan was previously warned that if she continues to file frivolous

lawsuits on the same issues, “she risks being deemed a vexatious litigant, thereby

requiring judicial review of all future filings with the Court,” and the “Clerk of Court

[was] directed to docket the vexatious litigant warning in [the] case and enter a

Judgment accordingly.” 35

         The Court now warns Ms. Mulligan that if she files any further frivolous

lawsuits involving APD officers’ behavior in April of 2017, she risks being deemed

a vexatious litigant, thereby requiring judicial review of all future filings with the

Court.

         III.   Statute of Limitations

         “State law governs the statute of limitations period for § 1983 suits and

closely related questions of tolling.” 36 In Alaska, the statute of limitations is two




34 Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (construing former
§ 1915(d)) (quoting Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988), and citing
Denton v. Hernandez, 504 U.S. at 30 (recognizing Congress’s concern that “a litigant
whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks
an economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits”)
(quotation omitted)).
35   Mulligan v. Kohl, 3:20-cv-00070-JMK, Docket 7 at 13, 14 (5/20/20 Order of Dismissal).

 Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (citation omitted); see also
36

Wallace v. Kato, 549 U.S. 384, 387 (2007) (“Section 1983 … looks to the law of the State
3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 10 of 13
          Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 10 of 13
years. 37 “Although state law determines the statute of limitations for § 1983 claims,

federal law governs when a claim accrues… Accrual is the date on which the

statute of limitations begins to run… A claim accrues ‘when the plaintiff has a

complete and present cause of action, that is, when the plaintiff can file suit and

obtain relief.’… [U]nder federal law, a claim accrues when the plaintiff knows or

has reason to know of the injury which is the basis of the action.” 38 The statute of

limitations for filing a civil rights case in Alaska is two years.

         Tolling means that the statute of limitations stops running for a time. 39 In the

event that there is a basis for tolling the statute of limitations, 40 Alaska law provides

as follows:

         The doctrine of equitable tolling “relieve[s] a plaintiff from the bar of
         the statute of limitations when he has more than one legal remedy
         available to him” so that after the plaintiff “adopts a single course of
         action which is dismissed or otherwise fails, courts generally allow the
         plaintiff to pursue a second remedy based on the same right or claim.”


in which the cause of action arose … for the length of the statute of limitations: It is that
which the State provides for personal-injury torts.”) (citations omitted).
37   Alaska Statutes 09.10.070.
38 Soto v. Sweetman, 882 F.3d 865, 870 (9th Cir.) cert denied, 139 S.Ct. 480 (2018)
(quoting, e.g., Wallace, 549 U.S. at 388) (further citations and internal quotation marks
omitted); see also Gregg v. Hawaii, Department of Public Safety, 870 F.3d 883, 887 (9th
Cir. 2017) (“A plaintiff must be diligent in discovering the critical facts… A cause of action
accrues even if the full extent of the injury is not then known.”) (citations and internal
quotation marks omitted).
39   Black’s Law Dictionary (11th ed. 2019).
40 Krause v. Matanuska-Susitna Borough, 229 P.3d 168, 177 (Alaska 2010) (“Drawing
factual inferences in the Krauses' favor, the doctrine of equitable tolling may apply to their
claims.”).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 11 of 13
          Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 11 of 13
       The statute of limitations is thus tolled during the pendency of the
       initial defective action, giving the plaintiff the full statutory period to file
       once tolling ceases. In such circumstances, the statute is equitably
       tolled if “(1) pursuit of the initial remedy gives defendant notice of
       plaintiff's claim, (2) defendant’s ability to gather evidence is not
       prejudiced by the delay, and (3) plaintiff acted reasonably and in good
       faith.” 41

       The defense of the limitations period is an affirmative one. 42 Thus, if there

is a legitimate question, the issue is litigated between the parties. After a plaintiff

has been given an opportunity to respond, 43 however, claims that are clearly

untimely are dismissed for failure to state a claim.

       Ms. Mulligan’s claims of events that occurred over two years ago are likely

to be barred by that limitations period.

       IT IS THEREFORE ORDERED:

1.     This case is DISMISSED under 28 U.S.C. § 1915(e)(2)(B)(i) without

       prejudice to continuing the litigation of the issues in the state courts and, if

       she wishes to challenge the decision of the Supreme Court of the State of




41Fred Meyer of Alaska, Inc. v. Bailey, 100 P.3d 881, 886 (Alaska 2004) (citations
omitted).
42 Jones v. Bock, 549 U.S. 199, 215 (2007) (“A complaint is subject to dismissal for failure
to state a claim if the allegations, taken as true, show the plaintiff is not entitled to relief.
If the allegations, for example, show that relief is barred by the applicable statute of
limitations, the complaint is subject to dismissal for failure to state a claim; that does not
make the statute of limitations any less an affirmative defense, see Fed.R.Civ.P. 8(c).”).
43See Cervantes v. City of San Diego, 5 F.3d 1273, 1276-77 (9th Cir. 1993) (dismissal
on statute of limitations grounds disfavored where equitable tolling may apply).

3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 12 of 13
        Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 12 of 13
       Alaska, through a petition for writ of certiorari to the United States Supreme

       Court.

2.     All outstanding motions are DENIED as moot.

3.     The Clerk of Court shall enter judgment accordingly.

       DATED at Anchorage, Alaska, this 13th day of August, 2021.

                                              /s/ Timothy M. Burgess
                                              TIMOTHY M. BURGESS
                                              UNITED STATES DISTRICT JUDGE




3:21-cv-00154-TMB, Mulligan v. MOA, et al.
Order of Dismissal
Page 13 of 13
        Case 3:21-cv-00154-TMB Document 9 Filed 08/13/21 Page 13 of 13
